Case 19-24551 Doci1 Filed 10/31/19 Page 1 of 56

Fill in this information to identify your case: -

United States Bankruptcy Court for the: DISTRICT OF MARYLAND -
EIS OCT 31

 

Case number (if known): Chapter you are filing under:

Chapter 7

4 | Q Chapter 11 : s x

: Y 4 QC) Chapter 12 oS i
UO Chapter 13 , | -
Official Form 101 MO yo) 4518

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and

Debtor 2 to distinguish between them. In joint cases, one of the Spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

 

Q) Check if this is an
amended filing

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ea Identify Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture KIMYA

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or DAWN
passport). Middle name Middie name
Bring your picture CRAWFORD
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr, li, ID) Suffix (Sr., Jr., It, 1D)
. 2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
. . - - XXX = -
your Social Security XXX wx -_ 4 2° 7 3 XM
number or federal OR OR
Individual Taxpayer
Identification number Qxx x 9xx - xx -
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Debtor 1

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

KIMYA D. CRAWFORD

Last Name

About Debtor 1:

CJ | have not used any business names or EINs.

THE BEAUTY CO

Business name

Case 19-24551 Doci1 Filed 10/31/19 Page 2 of 56

Case number (i known)

 

LL

About Debtor 2 (Spouse Only in a Joint Case):
(J | have not used any business names or EINs.

Business name

 

Business name

EIN

EIN

 

5. Where you live

Business name

EIN

EIN

 

21 WINDY MEADOW COURT

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

RANDALLSTOWN MD 21133

City State ZIP Code City State ZIP Code
BALTIMORE COUNTY

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_ 6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 101

4 Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

LL) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

QI | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
 

Case 19-24551 Doci1 Filed 10/31/19 Page 3 of 56

 

 

 

Debtor 1 KIMYA D. CRAWFORD Case number (it known)
First Name Middie Name Last Name
ae the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file wi Chapter 7
under

Q) Chapter 11
Q) Chapter 12
L) Chapter 13

8. How you will pay the fee wy | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

my I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for W No
bankruptcy within the
last 8 years? OQ) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy \@ No
cases pending or being
filed by a spouse who is Q) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your LINo. Goto line 12.
residence? (4 Yes. Has your landlord obtained an eviction judgment against you?

a No. Go to line 12.

Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-24551 Doci1 Filed 10/31/19 Page 4 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (i known)

 

First Name Middle Name Last Name

CERES report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor (No. Goto Part 4.
| of any full- or part-time
| business? Q) Yes. Name and location of business

A sole proprietorship is a
business you operate as an - -
individual, and is not a Name of business, if any
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

 

|
|

|

|

| If you have more than one

| sole proprietorship, use a

separate sheet and attach it

to this petition. City State ZIP Code
|

|

|

|

 

 

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

CL} None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it

! Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

a No. lam not filing under Chapter 11.
For a definition of smait

business debtor, see

CV No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D).

the Bankruptcy Code.

Q) Yes. 1am filing under Chapter 11 and | am a smati business debtor according to the definition in the
Bankruptcy Code.

ee wren if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do youownorhaveany (No
property that poses or is
alleged to pose athreat | J Yes. Whats the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

immediate attention? If immediate attention is needed, why is it needed?

 

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-24551 Doci1 Filed 10/31/19 Page 5 of 56

Debtor 1 KIMYA D. CRAWFORD

First Name Middle Name

Last Name

Case number (if known)

 

a Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wi | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15
days.

QC) iam not required to receive a briefing about
credit counseling because of:

) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L} Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CL) J received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

OQ) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) 1am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CD Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 6 of 56

 

Debtor 1 KIMYA D. CRAWFORD Case number (it known)

First Name Middle Name

Last Name a

ee ase: These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C1 No. Go to line 16b.
W Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CQ) No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

 

 

LI No. | am not filing under Chapter 7.

\ Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

W No
UI Yes

 

 

 

18. How many creditors do
you estimate that you
owe?

 

\ 1-49
CJ 50-99
LJ 100-199

 

 

) 200-999

 

19. How much do you
estimate your assets to
be worth?

 

 

\2 $0-350,000

CL} $50,001-$100,000
Q) $100,001-$500,000
C) $500,001-$1 million

 

 

 

 

 

20. How much do you
estimate your liabilities

 

L) $0-$50,000
4 $50,001-$100,000

 

to be? LJ $100,001-$500,000
C} $500,001-$1 million
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

Pia EMS Bot Ue ORT Hs tS AP nape appe Alp, bess gt

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not Pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 134 and 3571.

xX qf x

Signature btor1 Signature of Debtor 2

 

 

Executed on Executed on

MM / D

LE PHI. VOR GE 0 yg heb POT ha ihe tte

1YYYY

  

Voluntary Petition for Individuals Filing for Bankruptcy page 6

ALR ES UE. lhe le ilies,

 
CMD Tle ies ill Mt “Bes MM BELGE Ms Mihi, hn? Pas PEI Mee BI a Sige ile oe BE Mee Liha

 

Case 19-24551 Doci1 Filed 10/31/19 Page 7 of 56

Debtor 1 KIMYA D. CRAWFORD Case number (it known)
First Name Middle Name Last Name el

 

Mie 8 YS p PSN ILS aprile By et talpts White. UUs SON ULIBIEA

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
if you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LY No
ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No
a Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

W No

C) Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

xka o¢P x

Signatucadof Debtor 1

Date

 

 

Signature of Debtor 2

   

Date
MM/ DD /YYYY

Contact phone 4433772725 Contact phone

 

 

Cell phone 4433772725 Cell phone
Email address CONTOUREDANDPRETTY@GMAIL.COM Email address
UEC RSE Uy EY TEE a YE ca le NBS le elles he wagst ee ee OL EE hii! BEE UIE GUE ab yy

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

 
Case 19-24551 Doci1 Filed 10/31/19 Page 8 of 56

 

Fill in this information to identify your case:

Devtor1 + KIMYA D. CRAWFORD

First Name Middle Name Last Name

 

SOCT 31 AM 10: 11
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTR ICT OF MARYLAN D

Case number

 

 

aria

U) Check if this is an
amended filing

  

 

(lf known)

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from SChECUIC A/B ooo... ecccsecescsssesssssessssevsssssisesstavesasisessasissssessasecseeseesseseeeesecceeecc. $ __ 9.00.
1b. Copy line 62, Total personal property, from Schedule A/B ........ccccccessssssssssessssessssecssstesstesssssesssteesstestecesteeesteceseeceeec $ 3703.00
1c. Copy line 63, Total of all property on Schedule A/B oo...eccccccccccccssssssssssssecsssssesstesssssssassesssessiestseesaseesateesiteeseeeceeeee $ 3703.00

 

 

 

EERE summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $ 9.00

3. Schedule E/F. Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $

0.00

bec ceeceeesucesanestecusateatenteneees + 5 59794.10

 

 

 

 

 

Your total liabilities $ 99794.10
ay Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 3345.20
Copy your combined monthly income from line 12 of SCHEGUIC I oo... ccc ccccccesssessecssesecssssessesscssssseesecsseeeetesteeseseeeeeeeeeecceccek $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHECUIC I oo.ccccccccccccecccesssssssessevsvesusesesscsstsusseasessesssessesssessteaveseeeeetesterseeeecee, $ 3635.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1
Case 19-24551 Doci1 Filed 10/31/19 Page 9 of 56

Debtor 4 KIMYA D. CRAWFORD

Case number (i known)

 

First Name Middle Name Last Name

EERE answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Q No.
wi Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9q for statistical purposes. 28 U.S.C. § 159.

CQ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14. $

 

2928.33

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ _ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ss —C«.00
9d. Student loans. (Copy line 6f.) s___——-16500.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) rs
8f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 16500.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2

 
Case 19-24551 Doci1_ Filed 10/31/19

  

Fill in this information to identify your case and this filing:

  
   

KIMYA D. CRAWFORD

 

 

Debtor 1

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 10 of 56

Q) Check if this is an
amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

| Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

4 No. Go to Part 2.
CJ Yes. Where is the property?

What is the property? Check all that apply.

| Single-family home

1.1. Q) Duplex or multi-unit building

Street address, if available, or other description

 

U Condominium or cooperative
(J Manufactured or mobile home
LY Land

CJ investment property

CL) Timeshare

CJ other

 

 

City State ZIP Code

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

CQ} Debtor 1 only

L) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

 

County

 

CJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.

UL) Single-family home
4.2.
Street address, if available, or other description

 

Q Duplex or multi-unit building
Q) Condominium or cooperative
(J Manufactured or mobile home
CY Land

LJ investment property

C) Timeshare

L) Other

 

 

City State ZIP Code

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

C) Debtor 1 only

LI} Debtor 2 only

L) Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

 

County

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
 

Case 19-24551 Doci1 Filed 10/31/19 Page 11 of 56

KIMYA D. CRAWFORD

First Name Middle Name

Debtor 1

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...0.........ccccccccscssssssvsssssucssacecasatevasssssaveseseseseieeseseeeescecesece. >

a Describe Your Vehicles

What is the property? Check all that apply.
) Single-family home

Q) Duplex or multi-unit building

Q) Condominium or cooperative

L] Manufactured or mobile home

CQ Land

QQ) Investment property

CJ Timeshare

Q) other

 

Who has an interest in the property? Check one.
CY Debtor 1 only

LJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

Case number (i known)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

| No
LI Yes

3.1. Make:
Model:
Year:

Approximate mileage:

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:

Approximate mileage:

Official Form 106A/B

Who has an interest in the property? Check one.
Q) Debtor 1 only

CL) Debtor 2 only

L) Debtor 1 and Debtor 2 only

L) At ieast one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

O) Debtor 2 only

LY Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
 

Case 19-24551 Doci1 Filed 10/31/19 Page 12 of 56

KIMYA D. CRAWFORD

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: O) Debtor 1 only
Y LI Debtor 2 only
ear:

Approximate mileage:

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

Q Debtor 1 and Debtor 2 only
L) At least one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CL} at least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (i known)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

2) No
OQ) Yes

4.1. Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2, Make:
Model:

Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, includin
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
Q) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
O) Debtor 1 only

Q) Debtor 2 only

CY Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

Cd Check if this is community property (see
instructions)

Schedule A/B: Property

g any entries for pages

Do not deduct secured ctaims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

 

5 0.00

 

 

 

 

page 3

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 13 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (i known)

 

 

First Name Middle Name Last Name I a
ee eccrine Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the

portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
\A Yes. Describe......... -BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING $ 500.00
UTENSILS, PICTURE FRAMES, ANDTOWELS' ,
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
Q) No PG ne a tte es pt nt isn Geatbneese tis eee
\ Yes. Describe......... SMARTPHONE AND TV 3 500.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
tA No ne crn AHS te tt ein gi te se tag ese
C) Yes. Describe.......... : $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
i No 0 ee a tet tnsrenusst tbe wee © tage vinta cabs vase He i cetire e eeeh ns oath bald ie cote e iy ebb eee
Q) Yes. Describe......... ¢ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
\ No . be atte ce cutee tee carn uae a : : . be
C) Yes. Describe.......... $ 0.00
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Q) No Fo te tts uence cipneets unten ee bos noe nn : bee atte ce saa
1 Yes. Describe.......... -ALL CLOTHES AND FOOTWEAR § 500.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
i Yes. Describe.......... BRACELET, EARRINGS, AND NON-WEDDING RING $__— 1000.00
13.Non-farm animais
Examples: Dogs, cats, birds, horses
4 No oo oe be : Co :
QD Yes. Describe........... $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
4 No /
Q Yes. Give specific $ 0.00
information. .............: / / .
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1600.00
for Part 3. Write that number here ese nrn nnn iii >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
Case 19-24551 Doci1 Filed 10/31/19 Page 14 of 56

Debtor 1 KIMYA D. CRAWFORD

 

 

Case number (i known)
First Name Middle Name Last Name a
| orto: [Ea Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?

Do not deduct secured claims
or exemptions.

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

LO No

© sonuinnnenne $ 100.00

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

L No

Institution name:

 

 

 

 

 

17.1. Checking account: WELLS FARGO $ 0.00
17.2, Checking account: WOODFOREST BANK $ 3.00
17.3. Savings account: WELLS FARGO $ 0.00
17.4. Savings account: $
17.5. Certificates of deposit: $

 

17.6. Other financial account:

 

 

 

 

 

$
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

OY Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, inciuding an interest in
an LLC, partnership, and joint venture

 

Yi No Name of entity: % of ownership:

O) Yes. Give specific % $
information about
them... %

 

%

 

Official Form 106A/B Schedule A/B: Property page 5

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 15 of 56

Debtor 1 Kl MYA D . C RAWFOR D Case number (if known)

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

CQ) Yes. Give specific Issuer name:
information about

 

 

21. Retirement or pension accounts
Examples. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
WZ No

Q) Yes. List each
account separately. Type of account: Institution name:

401(k) or similar plan: WELLS FARGO 0.00

Pf fF

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

Additional account:

 

Pr F Ff Ff

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

QU) No

4 VOS oeeccecceeeeee Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

fFf ff

Security deposit on rental unit: JAGAR MCGILL 1900.00

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

fF FF Ff

 

Other:

 

A

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
QW No

CDV e8 occ Issuer name and description:

 

 

 

Official Form 106A/B Schedule A/B: Property page 6

 

 

 
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 16 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (i known)
First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

YW No
CD Yes cccccccccccceseetee ce

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WI No

L) Yes. Give specific
information about them... $ 0.00

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

No

C) Yes. Give specific
information about them... $ 0.00

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

L) Yes. Give specific .
information about them.... § 0.00

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28.Tax refunds owed to you
W1 No

Q) Yes. Give specific information
about them, including whether /
you already filed the returns State:
and the tax years... .

Federal:

Local:

29. Family support
Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

CI) Yes. Give specific information............
Alimony:

Maintenance:
Support:

Divorce settlement:

PA FAA Ff

Property settlement:

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Wd No

L) Yes. Give specific information

$ 0.00

Official Form 106A/B Schedule A/B: Property page 7
Case 19-24551 Doci1 Filed 10/31/19 Page 17 of 56

Debtor 4 KIMYA D. CRAWFORD

Case number (i known)
First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA),credit, homeowner's, or renter’s insurance

WZ No

CJ Yes. Name the insurance company

. vw Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. .

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

A No

C) Yes. Give specific information

 

 

 

 

 

5 0.00
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
2 No
CY Yes. Describe each claim...
g 0.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
2 No
C) Yes. Describe each claim...
/ 5 0.00
35. Any financial assets you did not already list
WZ No
CI Yes. Give specific information............ : g 0.00
36. Add the dollar vaiue of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here cents ennitetennnninieirietntativtes titi > $ 2103.00

 

 

 

BSE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
Z No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

QC) No
O) Yes. Describe......:

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C) Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 8

 

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 18 of 56

Debtor 4 KIMYA D. CRAWFORD

Case number (i known)
First Name Middle Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

L No
Cl Yes. Describe.......

 

 

$
41. Inventory
C] Yes. Describe....... : 3
42. Interests in partnerships or joint ventures
QI No
U) Yes. Describe...... Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations

L) No

L} Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No
(I) Yes. Describe........

44. Any business-related property you did not already list

Q) No

CL) Yes. Give specific
information .........

 

 

 

 

 

PP Ff Ff FF HF

 

 

 

 

45. Add the dollar value of ail of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 7.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
U) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

LJ No

Official Form 106A/B Schedule A/B: Property page 9
 

Case 19-24551 Doci1 Filed 10/31/19 Page 19 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

LY No posse ttnnascssacaessen
C) Yes. Give specific |
information. ............ :  g
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
UL No
7
$
50. Farm and fishing supplies, chemicals, and feed
C) No
a
$
51. Any farm- and commercial fishing-related property you did not already list
UL No
LI) Yes. Give specific ’
information. ............ : $
52. Add the dollar value of all of your entries from Part 6, including any entries for Pages you have attached $ 0.00
for Part 6. Write that mumber Were oe cccccccc ccc cccsseesvessnessescersessnscaresssusssssestesaressiesssatssassssessvesasesavessssessssstssaesstutieeeesee > as
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
4 No “ Penh Me ORIEL LAD TELE LE EEE SEEELELELE Eee bb ote seaeenrece cee eteee tee vi eee beeteee mt se teee dee teneteteeeee ae vee "4
LI Yes. Give specific . $
information. ............ : $
$
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... ceccccccscccccccccccceceseeesecneceseseesee > sO
List the Totals of Each Part of this Form
55. Part 1: Total real estate, be 200 ccc cece ssswsseesosenesssunisessuvessesnvvevssavavesssssssssivissssrivaseanvaseensvasesnatieststsssstestusiusssssitecsesesce > ss —i9.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 1600.00
58. Part 4: Total financial assets, line 36 $ 2103.00
59. Part §: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +$ 0
62. Total personal property. Add lines 56 through 61... $ 3703.00 “Copy personal property total > +#g 3703.00
63. Total of all property on Schedule A/B. Add line 55 + line 62.......cccccsssssseussssssssseusvssesssseesssrensssetsssessssssussesesesee $ 3703.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-24551 Docl
Re: Kimya D. Crawford

Overflow - Schedule A/B
Question 17:
Type Checking Account
Institution Name Money Lion
Value 100

Overflow - Schedule A/B

Filed 10/31/19 Page 20 of 56

Page 1 of 1
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 21 of

Fill in this information to identify your case:

KIMYA D. CRAWFORD

First Name Middle Name

Debtor 1

Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
{If known)

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Be as complete and accurate as possible. If two married
Using the property you listed on Schedule A/B: Property (Official Form 106A/B)

36

Q) Check if this is an
amended filing

04/19

people are filing together, both are equally responsible for supplying correct information.
as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a

Specific dollar amount as exempt. Alternatively,

you may claim the full fair market value of the property being exempted up to the amount

of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that

limits the exemption to a particular dollar amount and the value of the
would be limited to the applicable statutory amount.

EEE entity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the

Brief description of the property and line on
Schedule A/B that lists this property

 

 

Portion you own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption.

Schedule A/B
Brief HOUSEHOLD GOODS $ 500.00 Ws 500.00
description: eo
Line from LI) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief ELECTRONICS $ 500.00 YW¢ 500.00
description: I
Line from 7 Q 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief CLOTHES $ 500.00 W¢ 500.00
description: cette
Line from ) 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

4 no

QC) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

CL} No
QO) Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt

property is determined to exceed that amount, your exemption

Specific laws that allow exemption

Md. Code Ann., [Cts. & Jud. Proc.} § 11-504 (b)(é
I PROG TG TETSU (0)

eee
eee
Se

Md. Code Ann., [Cts. & Jud. Proc.) § 11-504 {b){4

Se
eee
eee

Md. Code Ann., (Cts. & Jud. Proc. § 11-504 (b)(é
a
Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f {1

eee

page 1 of 8

 
Debtor 1

 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 22 of 56

KIMYA D. CRAWFORD

Ey ese 0na Page

Brief description of the Property and line
on Schedule A/B that lists this Property

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

JEWELRY

j2

CASH
—

16 _

WELLS FARGO

A7

WOODFOREST BANK

17

MONEY LION
—

17

WELLS FARGO

jA7

WELLS FARGO

21

JAGAR MCGILL

22

Current value of the
portion you own

Copy the vatue from
Schedule A/B

$ 100.00
OO

Case number (i known)

Amount of the exemption you claim

Check only one box for each exemption

Ws

C0 100% of fair market value, up to
any applicable statutory limit

100.00

 

L) 100% of fair market value, up to
any applicable statutory limit

 

CQ) 100% of fair market value, up to
any applicable statutory limit

 

O) 100% of fair market vatue, up to
any applicable statutory limit

 

(I 100% of fair market value, up to
any applicable statutory limit

 

QC) 100% of fair market value, up to
any applicable statutory limit

 

QI 100% of fair market value, up to
any applicable statutory limit

 

QO) 100% of fair market value, up to
any applicable statutory limit

 

Cd 100% of fair market value, up to
any applicable statutory limit

 

QL) 100% of fair market value, up to
any applicable statutory limit

$ 100.00 Gag 100.00
$ 0.00 yf $ 0.00
3 3.00 $ 3.00
$ 100.00 $ 100.00
$ 0.00 wf $ 0.00
5 0.00 $ 0.00
$ 1900.00 yf 5 1900.00
$ Os

$ Os

$ Os

1 100% of fair market value, up to
any applicable statutory limit

Og
C} 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

eee

Specific laws that allow exemption

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., (Cts. & Jud. Proc.] § 11-504 (f)(1

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(

Md. Code Ann., (Cts. & Jud. Proc.} § 11-504 (f)(14

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f)(1

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., [Cis. & Jud. Proc.] § 11-504 (f)(1

Md. Code Ann., {Cts. & Jud. Proc.] § 11-504 (b)(

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f)(1

11 U.S.C. § 522(a)(10)

11 U.S.C. § 522(d)(12)

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (AA

page 2

 
Case 19-24551 Doci1 Filed 10/31/19 Page 23 of 56

Fill in this information to identify your case:

KIMYA D. CRAWFORD

First Name Middle Name

Debtor 1

Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number
{If known}

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

 

QQ Check if this is an

amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

Wf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
CI Yes. Fill in all of the information below.

aa List All Secured Claims

 

 

 

 

 

 

 

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

CJ Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Cl] Atleast one of the debtors and another

O Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

; . Column A Column B Column. C
, 2. List all secured claims. If a creditor has more than one secured claim, list the creditor Separately amount of claim _ Value-of collateral Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value. of collateral. claim ifany
Describe the property that secures the claim: $ $ $
Giediiors Name fon ne ss . eee aerate enn tec - a
Number Street | neuseneunaear ti nenninnaetiniie esis ements mieten tuum n ses eisacaseesee venetian teen ee coneane eee
As of the date you file, the claim is: Check all that apply.
Q Contingent
Q) Untiquidatea
City State ZIP Code © disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only C) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
QI Atteast one of the debtors and another QI Judgment lien from a lawsuit
QD Other (including a right to offset)
C} Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___—_ _ co ; .
L 2.2] Describe the property that secures the claim: $ $ $

 

As of the date you file, the claim is: Check all that apply.

QO) Contingent

Q Unliquidated

Q) Disputed

Nature of lien. Check al! that apply.

) An agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax lien, mechanic’s lien)

Q) Judgment tien from a lawsuit

CJ Other (including a right to offset)

 

Last 4 digits of account number ___ __

RTO STAT TO

 

 
 

 

Case 19-24551 Doci Filed 10/31/19 Page 24 of 56

Fill in this information to identify your case:

Debtor 1 KIMYA D. CRAWFORD

 

First Name Middle Name

Debtor 2

   

Last Name

 

(Spouse, if filing) First Name Middte Name

Case number

Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

() Check if this is an

 

(If known)

 

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is

needed, copy the Part you need, fill it out, number
any additional pages, write your name and case n

the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
umber (if known).

ere us All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

04 No. Go to Part 2.
CL) Yes.

' 2. List all of your priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim it is. If
nonpriority amounts. As much as possible, list the
unsecured claims, fill out the Continuation Page of

(For an explanation of each type of claim, see the i

 

2.1

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Q No
O ves

 

Priority Creditor’s Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
O) Debtor 1 only

CQ) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OY At least one of the debtors and another

ZIP Code

QI Check if this claim is for a community debt

Is the claim subject to offset?

LY No
UO) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

a claim has both priority and nonpriority amounts, list that claim here and show both priority and
claims in alphabetical order according to the creditor’s name. If you have more than two priority
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

instructions for this form in the instruction booklet.)

Total claim

Priority

amount

Nonpriority. -
amount

Last 4 digits of account number | $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
QO) unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O Oogd

 

Last 4 digits of account number Le

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Q Contingent
Q) Unliquidated
Q Disputed

Type of PRIORITY unsecured claim:
QO) Domestic support obligations

Taxes and certain other debts you owe the government

intoxicated

Q
Q) claims for death or personal injury while you were
QQ other. Specify

 

page 1

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 25 of 56
Debtor 1 KIMYA D. CRAWFORD

First Name Middle Name Last Name

ea i: All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Case number (if known)

 

 

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

BALTIMORE GAS AND ELECTRIC

 

Nonpriority Creditor's Name

 

 

PO BOX 1475

Number Street

BALTIMORE MD 21203
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

C2 Debtor 2 only

QQ Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

| No
QO) Yes

 

 

2 | CONTACT CALLERS ING

Nonpriority Creditor's Name

501 GREEN ST 3RD FL

 

 

Number Street
AUGUSTA GA 30901
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

@ No

 

43 CREDIT ACCEPTANCE

Nonpriority Creditor's Name

 

 

 

PO BOX 5070

Number Street

SOUTHFIELD MI 48086
City State ZIP Code

Who incurred the debt? Check one.

QJ Debtor 1 only

CQ) Debtor 2 only

O) Debtor 1 and Debtor 2 only

Ww At least one of the debtors and another

C2) Check if this claim is for a community debt

Is the claim subject to offset?

vf No
C) Yes

Official Form 106E/F

_, 1Okal claim

igi UNKNOWN
Last 4 digits of account number UN ANU VVIN 5 | 36.00

When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
(2) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO} Debts to pension or profit-sharing plans, and other similar debts

wf Other. Specify UTILITIES

 

 

"Last 4 digits of account number UNKNOWN _ s_ 3399.00

When was the debt incurred? 2019

As of the date you file, the claim is: Check all that apply.

) Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify CELL PHONE

 

 

UNKNOWN __

s_ 14769.
When was the debt incurred? 2 ( ) 1 9

As of the date you file, the claim is: Check all that apply.

QO Contingent
O) Unliquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

(1) Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LI} Debts to pension or profit-sharing plans, and other similar debts

vf Other. Specify AUTOMOBILE

Schedule E/F: Creditors Who Have Unsecured Claims page 3

 
 

 

I IEEEIEEEIETEEE OT

Case 19-24551 Doci1 Filed 10/31/19 Page 26 of 56

Debtor 1 KIMYA D. CRAWFORD Case number (i known)
First Name Middle Name Last Name FI

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
“ UNKNOWN
Li igits of
FOX CHEVROLET ast 4 digits of account number MINAINGUAYIN $ 946.00
Nonpriority Creditor's Name
6633 SECURITY BOULEVARD When was the debt incurred? 1 997
Number Street As of the dat file, the claim is:
WOODLAWN wp 21207 S of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
Q Unliquidated

Who incurred the debt? Check one.
VF, Debtor 1 only

OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

C Atleast one of the debtors and another

QO Disputed

O) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Check if this claim is for a community debt " " ,
O) Debts to Pension or profit-sharing plans, and other similar debts

   

 

 

Is the claim subject to offset? A other. Specity JUDGMENT
a No
Q) Yes

FRADKIN &WEBER Last 4 digits of account number UNKNOWN _ $ 1100.00

Nonpriority Creditor’s Name

 

i ?
200 EAST JOPPA ROAD When was the debt incurred? 2 01 0

 

 

Number Street - we
TOWSON MD 21286 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
QO) Unliquidated
Who incurred the debt? Check one. QO Disputed

“ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C] Debtor 1 and Debtor 2 only

O) Student loans
O Atleast one of the debtors and another

C} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Check if this claim is fora community debt . : . .
CO Debts to Pension or profit-sharing plans, and other similar debts

     

 

 

 

Is the claim subject to offset? WZ other. Specify JUDGMENT
D no
) Yes
s 6746.00

JANGAR RICHARDS Last 4 digits of account number 0972_ Le
wee Nae When was the debt incurred? 8/ 1 / 1 9
Number Street . we
PARKVILLE MD 21234 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CJ Contingent

() Unliquidated

Who incurred the debt? Check one.

Vi Debtor 1 only

C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only
CI Atleast one of the debtors and another

Q) Disputed

OQ) Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? \ Other. Specity COLLECTION

Z no
OQ Yes

C) Check if this claim is for a community debt

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Debtor 1

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

47

 

 

 

Official Form 106E/F

 

RR _ _ _ e

Case 19-24551 Doci1 Filed 10/31/19 Page 27 of 56

KIMYA D. CRAWFORD

First Name Middle Name

Last Name

Case number (if known)
IM

Your NONPRIORITY Unsecured Claims — Continuation Page

 

MARYLAND CENTRAL COLLECTIONS UNIT
Nonpriority Creditor's Name

300 WEST PRESTON STREET

Number Street

BALTIMORE MD

21201
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

O) Debtor 2 only

O) Debtor 1 and Debtor 2 only

OD Atleast one of the debtors and another

 

 

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

 

NAVIENT

Nonpriority Creditor's Name

PO BOX 9635

Number Street

WILKES BARRE Mi 18773

City State ZIP Code

Who incurred the debt? Check one.

iv, Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CO) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

 

PARAMOUNT INSURANCE COMPANY
Nonpriority Creditors Name

102 WEST PENNSYLVANIA AVENUE

Number Street

TOWSON MD 21204

City State ZIP Code

Who incurred the debt? Check one.

wi Debtor 1 only

Q Debtor 2 only

Cl) Debtor 1 and Debtor 2 only

Oat least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

Zi no
Q) Yes

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number UNKNOWN _

s 6320.35

When was the debt incurred? 20 1 9

As of the date you file, the claim is: Check all that apply.

O Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

A Other. Specity MD STATE

 

 

Last 4 digits of account number UNKNOWN _ 3 16500.00

When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

a Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
QV other. specify

 

 

1890.00
Last 4 digits of account number UNKNOWN _ ——

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) debts to pension or profit-sharing plans, and other similar debts

\A Other. Specify JUDGMENT

page 4

 
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

4.10

 

 

 

Case 19-24551 Doci Filed 10/31/19 Page 28 of 56
Debtor 1 KIMYA D. CRAWFORD

 

First Name Middle Name Last Name

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

RENT A CENTER

 

Nonpriority Creditor’s Name

5600 REISTERSTOWN ROAD

 

Number Street
BALTIMORE MD

21215

 

City State

Who incurred the debt? Check one.

WV Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OC) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) Yes

ZIP Code

Total claim

Last 4 digits of account number UNKNOWN _

s_2671.00

When was the debt incurred? 2007

As of the date you file, the claim is: Check all that apply.

) Contingent
Q) Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

CD student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts

7 Other. Specify JUDGMENT

 

SINAI HOSPITAL

 

Nonpriority Creditor's Name

441 4TH STREET NORTHWEST

 

Number Street
WASHINGTON DC

20001

 

City State

Who incurred the debt? Check one.

a Debtor 1 only

C) Debtor 2 only

UY Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
LU) Yes

ZIP Code

 

 

TIDEWATER PROPERTY

 

 

Nonpriority Creditor's Name
3600 CRONDALL LANE

 

 

Number Street
OWINGS MILLS MD 21117
City State ZIP Code

Who incurred the debt? Check one.

“ Debtor 1 only

O) Debtor 2 only

(J Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) Yes

Official Form 106E/F

 

 

Last 4 digits of account number UNKNOWN _

s985.00
When was the debt incurred? 2007

As of the date you file, the claim is: Check all that apply.

Q Contingent
(0) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

CD Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify JUDGMENT

 

 

2771.75
Last 4 digits of account number UNKNOWN _ seen ty

When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

QO) Contingent
QO) Unliquidatea
O Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Y Other. Specify UNPAID RENT

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.13

 

 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 29 of 56
Debtor 1 KIMYA D. CRAWFORD

 

First Name Middle Name Last Name

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

YOUNG MONEY BAIL BONDS

 

Nonpriority Creditor's Name

 

PO BOX 5312

Number Street

LUTHERVILLE MD 21094
City State ZIP Code

 

Who incurred the debt? Check one.

YU Debtor 1 only

Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
OQ) ves

 

 

Total claim

Last 4 digits of account number UNKNOWN _

s 1560.00

When was the debt incurred? 201 5

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q Untiquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student toans

W Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts

A other. Specify JUDGMENT

 

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

L) Debtor 2 only

U) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Q] Check if this claim is for a community debt

Is the claim subject to offset?

U No
UI Yes

 

Official Form 106E/F

 

 

Nonpriority Creditor’s Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 1 only

Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

OO) Check if this claim is for a community debt

Is the claim subject to offset?

QC) No
C) Yes

 

 

 

Last 4 digits of account number —__
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

L) Contingent
QQ Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

OO OO

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

QO) other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims page 4
Case 19-24551 Doci1 Filed 10/31/19 Page 30 of 56

Debtor 4 KIMYA D. CRAWFORD

First Name Middle Name Last Name

Case number (if known)

 

re Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number Street

 

 

City

State ZIP Code

 

Name

 

Number Street

 

 

 

State ZIP Code

 

Name

 

Number Street

 

 

a State ZIP Code

 

Name

 

Number Street

 

 

City State ZIP Code

 

Name

 

Number Street

 

 

AY nemesis ssn pasa np AME ZIP Code

Last 4 digits of account number __

 

Name

 

Number Street

 

 

City ; State ZIP Code

 

 

Name

 

Number Street

 

 

City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): UL Part 1: Creditors with Priority Unsecured Claims

Q Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
CI Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

 

Line of (Check one): UO) Part 4: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _
On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims

UO) Part 2: Creditors with Nonpriority Unsecured
Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 4: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
U Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number __

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13
Debtor 1

pon a: the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claim
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

 

Case 19-24551 Doci1 Filed 10/31/19 Page 31 of 56

KIMYA D. CRAWFORD

First Name Middle Name Last Name

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6j.

Schedule E/F: Creditors Who Have Unsecured Claims

Case number (i known)

 

s. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

 

 

 

 

Total claim

$ 0.00

$ 0.00

$ 0.00
+5 0.00

$ 0.00

Total claim

5 16500.00

$ 0.00

 

; 0.00

 

+5 43294.10

 

 

$ 59794.10

 

 

page 14
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 32 of 56

Fiil in this information to identify your case:

Debtor KIMYA D. CRAWFORD
“FirstName dle Name Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MA RYLAND

Case number

(If known) Q) Check if this is an

 

 

 

amended filing

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
CJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
P| Yes. Fill in ali of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1:
JAGAR MCGILL RENT

Name
21 WINDY MEADOW COURT

Number Street

RANDALLSTOWN MD 21133
City State ZIP Code

 

 

22

 

Name

 

Number Street

 

City State ZIP Cade
2.3

 

Name

 

Number Street

 

City State ZIP Code

2.4

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

 

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 33 of 56

Fill in this information to identify your case:

Debtor 4 KIMYA D. CRAWFORD

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

 

 

L) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for any debts you may have. Be as com
are filing together, both are equally responsible for supplying correct information. If more s
and number the entries in the boxes on the left. Attach the Additional Page to this page. On
case number (if known). Answer every question.

12/15

plete and accurate as possible. If two married people
pace is needed, copy the Additional Page, fill it out,
the top of any Additional Pages, write your name and )

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

C) No
“i Yes

2, Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No. Goto line 3.
O) Yes. Did your spouse, former spouse, or legal equivaient live with you at the time?

() No

Q Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that apply:
3.1
ANTON COLE CL) Schedule D, line
Name —
4710 NORWOOD AVENUE Wf Schedule EF, line 4.3 _
Number Street QO) Schedule G, line
BALTIMORE MD 21207
City oo, : State : ZIP Code
3.2
LI Schedule D, line
Name —
Q) Schedule E/F, line
Number Street QO) Schedule G, line
(City . _. State ZIP Code
3.3
Q) Schedule D, line
Name
(2) Schedule E/F, line
Number Street O) Schedule G, line
City : . . State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 34 of 56

Fill in this information to identify your case:

Debtor 1 KIMYA D. CRAWFORD

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number Check if this is:
(if known)
Q) An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

 

 

 

 

Official Form 1061 MM DD? YYYY
Schedule I: Your Income 42/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part ts Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,

attach a separate page with
information about additional Employment status wi Employed C) Employed
employers. CL} Not employed LJ Not employed

Include part-time, seasonal, or
self-employed work.

Pry Occupation CUSTOMER SERVICE
Occupation may include student
or homemaker, if it applies.

Employer’s name LEVEL ONE

Employer’s address 10320 LITTLE PATUXENT PARK’

Number Street Number Street

 

 

 

COLUMBIA MD 21044
City State ZIP Code City State ZIP Code

How long employed there? 6 MONTHS

Ea Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Inciude your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 3318.90 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 +
4. Calculate gross income. Add line 2 + line 3. 4. g 3318.90 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
Case 19-24551 Doci1 Filed 10/31/19 Page 35 of 56

 

Debtor 4 KIMYA D. CRAWFORD

Case number (if known)

 

 

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
.  .on-filing spouse
Copy line 4 mere. ec ccccccesecsscessensssessssueastesssesensssvessetesveseeeteeseese. > 4. g_ 3318.90 $

5. Indicate whether you have the payroll deductions below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. § 326.21 $
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans 5d. § 0.00 $
5e. Insurance 5e. 67.49 $
5f. Domestic support obligations st S$ 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions. Specify: 5h. +3 0.00 +3
6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5f+5g+5h. 6. § 393.70 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. ¢ 2925.20
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property and business showing gross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent 5 0.00 $
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00 $
8e. Social Security $ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
SNAP AND TANF
$420.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. | s 420.00 | si
10. Calculate monthly income. Add line 7 + line 9. ¢ 3345.20 | + | $ 0.00 = | s $5520}
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. ————_——_—__—

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 1.4 §$ 0.00

 

 

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 12 3345.20
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies , :
12. Do you expect an increase or decrease within the year after you file this form? month come
Wl No.
Q) Yes. Explain:

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 36 of 56

Fill in this information to identify your case:

Debtor:  KIMYA D. CRAWFORD
First Name Middle Name Last Name Check if this is:

 

Debtor 2 .
(Spouse, if filing) First Name Middle Name Last Name Q) An amended filing

Qa | iti
United States Bankruptcy Court for the DI STR ICT OF M A RYL AN D supplement showing postpetition chapter 13

expenses as of the following date:

 

noun MM / DD7 YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE ve serine Your Household

1. Is this a joint case?

 

| No. Go to line 2.
L) Yes. Does Debtor 2 live in a separate household?

QO) No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? Q No

 

 

 

 

 

 

 

Dependents relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... ccs.
Do not state the dependents’ CHILD 20 a No
names. Yes
CHILD 25 O No
wi Yes
GRANDCHILD 10 UO) No
Yes
QQ No
C} Yes
QL} No
L) Yes
3. Do your expenses include wi No

expenses of people other than Q
yourself and your dependents? Yes

part 2: CE Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule /: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4.

 

If not included in line 4:

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-24551 Doci1 Filed 10/31/19 Page 37 of 56

Debtor 1 KIMYA D. CRAWFORD

10.

11.

12.

18.

20.

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15¢c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (i known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

 

6a.
6b.
6c.

6d.

11.

12.

13.

14.

18a.

15b.

15¢.

15d.

16.

17a.

17b.

17.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

"WUMSOAAE IAN AULL EN SEIOCO DSCC AAIAO ALE RL ae Nei

$ 0.00

 

 

Pf
©
Qo
Oo

 

$ 275.00

$ 200.00
$ 0.00

0.00
60.00

0.00
0.00

AF fF fF

$ 0.00

fF Ff

$ 0.00
$ 0.00

0.00
0.00
0.00
0.00
0.00

Ff Ff Ff Ff

page 2
 

Debtor 1

21. Other. Specify:

Case 19-24551 Doci1 Filed 10/31/19 Page 38 of 56

KIMYA D. CRAWFORD

First Name Middle Name Last Name

 

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21.

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a.
23b.

23¢.

Copy line 12 (your combined monthly income) from Schedule |.

Copy your monthly expenses from line 22c above.

Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known)

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

wd No.

UL} Yes. - Explain here:

Official Form 106J Schedule J: Your Expenses

 

 

+5 0.00
$ 3635.00 ©
$ 0.00
$ 3635.00
$ 3345.20

-3 3635.00
$ -289.80

 

page 3

 
Case 19-24551 Doci1 Filed 10/31/19 Page 39 of 56

Fill in this information to identify your case:

pebtort  KIMYA D. CRAWFORD

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

|
Case number

 

(if known)

LJ Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

id No

Q Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

xg, x

Signatorect Debtor 1 QJ Signature of Debtor 2

 

Date
MM/ DD i YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-24551 Doci1 Filed 10/31/19 Page 40 of 56

  

Fill in this information to identify your case:

Debtor1  KIMYA D. CRAWFORD Z.5CCT 3E AM IO: 05

First Name Middle Name Last Name fia FU

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number

(If known) (Y Check if this is an
amended filing

 

 

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| pont 3: Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

U Married
4 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

LJ) No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 | Same as Debtor 1
12 SHERWOOD AVE From 2018 Erom

 

 

 

Number Street Number Street
to 2019 To

 

 

 

 

 

 

 

 

 

 

 

PIKESVILLE MD 21208
City State ZIP Code City State ZIP Code

QO) same as Debtor 1 UL) same as Debtor 1
922 MILFORD MILL RD From 2017 From
Number Street To 2 0 Q Number Street To
BALTIMORE MD 21208
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

QO) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 2: the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 41 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

0) No
Wi Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and — Check all that apply. (before deductions and
exclusions) exclusions)
‘ | Wages, commissions, QQ) Wages, commissions,
From January 1 of current year until b i $ 17745 b jf $
the date you filed for bankruptcy: onuses, lips TT Onuses, tps
Q Operating a business Q Operating a business
For last calendar year: wi Wages, commissions, 15249 Q) Wages, commissions,
2018 bonuses, tips $ bonuses, tips $
(January 1 to December 31, - ) Operating a business CI operating a business
For the calendar year before that: C} Wages, commissions, Q) Wages, commissions,
bonuses, tips 15547 bonuses, tips
1toD 31, 2017 inesg ee ; $
(January 1 to December ow ) Operating a business C) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Ne)
Lf Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until SNAP $ 1440.00 _ $

 

 

 

 

 

 

 

the date you filed for bankruptcy: ] A N F $ 2700.00
ANNETTE CRAWFORD = g 450.00
For last calendar year: SNAP $ 3600.00
(January 1 to December 31, 2018 ) TANF $ 3600.00
yyy ANNETTE CRAWFORD ¢ 1200.00
For the calendar year before that: SNAP $ 3600.00
(January 1 to December 31, 2017 ) TANF $ 3600.00 $
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 19-24551 Doci1 Filed 10/31/19 Page 42 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
CJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

C] Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go to line 7.
) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ UO Mortgage
Creditor’s Name
Q) car
Number Street CI creait card

Q) Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code C) other
$ $ LJ Mortgage
Creditor's Name
QQ car
Number Street OQ) Credit card

Q) Loan repayment

 

Q Suppliers or vendors

 

 

 

) Other
City State ZIP Code
$ $ a Mortgage
Creditor’s Name
Q) car
Number — Street Q) credit card

 

L) Loan repayment

 

) Suppliers or vendors
L} other

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 1 KIMYA D. CRAWFORD

First Name

Last Name

 

Case 19-24551 Doci1 Filed 10/31/19 Page 43 of 56

Case number (if known)

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;

corporations of which you are an officer, director, person in control, or owner of 20%
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include

such as child support and alimony.

Wi No

Q) Yes. List all payments to an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

or more of their voting securities; and any managing
payments for domestic support obligations,

Total amount Amount you still Reason for this payment
paid owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

CJ Yes. List all payments that benefited an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Total amount Amount you still Reason for this payment

paid owe Include creditor’s name

page 4

 
Case 19-24551 Doci1 Filed 10/31/19 Page 44 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (i known)
First Name Middle Name Last Name

 

| Part a: I Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wf No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q) Pending
LJ on appeal
Number Street C) Concluded
Case number
City State ZIP Code
Case title Court Name U) Pending
Q On appeal
Number Street CY conciuded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LI No. Go to line 11.
| Yes. Fill in the information below.

Describe the property Date Value of the property

BANK ACCOUNT
FRADKIN & WEBER PA 9/16/19 5 135

Creditor's Name

200 EAST JOPPA ROAD

 

 

 

Number Street Explain what happened
301 Q) Property was repossessed.
QC) Property was foreclosed.
TOWSON MD 21286 U} Property was garnished.
City State ZIP Code wf Property was attached, seized, or ievied.
Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

Property was garnished.
City State ZIP Code perly g

Oooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-24551 Doci1 Filed 10/31/19 Page 45 of 56

Debtor 4 KIMYA D. CRAWFORD

Case number (if known)

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

WM No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i No
C) Yes

Gee ui Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

C) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

Case 19-24551 Doci1 Filed 10/31/19 Page 46 of 56

Debtor 4 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy,

W No

C Yes. Fill in the details for each gift or contribution.

did you give any gifts or contributions with a total value of more than $600 to any charity?

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
Charity’s Name $

 

 

 

Number Street

 

City State ZIP Code

ee Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

LJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred | co oo, loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

. 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
: you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wf No

LJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number Street $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-24551 Doci1 Filed 10/31/19 Page 47 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or

Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street —_— $
$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

Wf No
L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-24551 Doci1 Filed 10/31/19 Page 48 of 56

 

Debtor 1 KIMYA D. CRAWFORD

Case number (i known)
First Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wi No

LI} Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
_ 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

O) No
Wi Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
NAVY FEDERAL
N f Fi ial Institution
ame of Financial Instituti - 4273 ee wi Checking 3/1 /1 9 $ 0
6651 RITCHIE HIGHWAY O savi
Number Street Savings

Q Money market

 

 

 

 

GLEN BURNIE MD 21061 Q) Brokerage
City State ZIP Code QO Other
XKKXX—_ L) Checking $
Name of Financial Institution
CQ) Savings
Number Street Q Money market

QO Brokerage

 

CU) other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

wi No
C) Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
__ have it?
L) No
Name of Financiai Institution Name QO Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
 

Case 19-24551 Doci1 Filed 10/31/19 Page 49 of 56

Debtor 1 -KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

 

, 22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

Q Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
C) No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

EE teentiry Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

No
C Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

 

Numb Street
Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

Ea Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

% Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

% Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

U) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 50 of 56

Debtor 1 KIMYA D. CRAWFORD

Case number (if known)
First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

W No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

LI) Yes. Fill in the details.

 

 

Court or agency Nature of the case Status of the
Case title
Court Name O Pending
QO On appeal
Number Street Q Concluded
Case number Ciy State ZIP Code

Ie sive Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
OQ an officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation
LI No. None of the above applies. Go to Part 12.

wi Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
THE BEAUTY CO .

Business Name

 

Do not include Social Security number or ITIN.

 

 

 

 

 

 

SERVICE BUSINESS
41 WEST CROSS STREET BIN: 219114273)
Number Street :
Name of accountant or bookkeeper Dates business existed
BALTIMORE MD 21230 From 2018 to 2018
City State ZIP Code
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.
Business Name
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
 

 

 

Case 19-24551 Doci Filed 10/31/19 Page 51 of 56

KIMYA D. CRAWFORD

 

 

 

 

 

Debtor 1
First Name Middle Name Last Name
Describe the nature of the business
Business Name
Number Street
Name of accountant or bookkeeper
City State ZIP Code

Case number (if known)

 

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

_ 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

Wi No

L) Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State

ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

xa @ x

SignattrOof Debtor 1 N

 

Date

Signature of Debtor 2

Did you attach ‘additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

LL) No
wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

i No

() Yes. Name of person

. Attach the Bankruptcy Petition Preparer’s Notice,

 

   

Official Form 107

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Declaration, and Signature (Official Form 119).

page 12

 
 

 

Case 19-24551 Doci1 Filed 10/31/19 Page 52 of 56

Re: Kimya D. Crawford

Overflow - Statement of Financial Affairs

Question 2:

Street 1
City

State
Zipcode
Started At

Ended At

Street 1
City

State
Zipcode
Started At

Ended At

Overflow - Statement of Financial Affairs

413 croydon rd
Baltimore

MD

21212
2016-12-17

2017-07-01

2128 park ave
Baltimore

MD

21217
2016-02-01

2016-12-17

Page 1 of 1
 

 

Case 19-24551 Doci Filed 10/31/19 Page 53 of 56

DISTRICT OF MARYLAND
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

IN RE:

 

KIMYA D. CRAWFORD
Debtor.

 

)
)
) Case No.
)
)

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Lo Of

Debio Signatu(e

fh

 

Date: Jo 3! lear

 

 
 

 

 

Case 19-24551 Doci1

Anton Cole
4710 Norwood Avenue

Baltimore, MD 21207

Baltimore Gas And Electric
Po Box 1475
Baltimore, MD 21203

Contact Callers Inc
501 Green St 3rd FI
Augusta, GA 30901

Credit Acceptance
Po Box 5070
Southfield, MI 48086

Fox Chevrolet
6633 Security Boulevard
Woodlawn, MD 21207

Fradkin Weber
200 East Joppa Road
Towson, MD 21286

Jagar Mcgill
21 Windy Meadow Court
Randallstown, MD 21133

Filed 10/31/19 Page 54 of 56
 

Case 19-24551 Doci1

Jangar Richards
53 Ashiar Hill Ct
Parkville, MD 21234

Maryland Central Collections Unit
300 West Preston Street
Baltimore, MD 21201

Navient
Po Box 9635
Wilkes Barre, MI 18773

Paramount Insurance Company
102 West Pennsylvania Avenue
Towson, MD 21204

Rent A Center
5600 Reisterstown Road
Baltimore, MD 21215

Sinai Hospital
441 4th Street Northwest
Washington, DC 20001

Tidewater Property
3600 Crondall Lane
Owings Mills, MD 21117

Filed 10/31/19 Page 55 of 56
 

Case 19-24551 Doci1

Young Money Bail Bonds
Po Box 5312
Lutherville, MD 21094

Filed 10/31/19 Page 56 of 56
